Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 13 is objected to because of the following informalities:  “the height” should read “a height” and “the length” should read “a length”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “the current” should read “a current”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US8183709B1) in view of Dantian (CN 202493453 U), referring to the English translation dated 5/3/2022.
Regarding claim 1, Manning teaches 
an air conditioner energy recovery unit (electricity generating apparatus 10), comprising: 
5a generator in communication with the fan such that when the fan rotates the generator creates electricity (this may cause a portion of forced exhaust air 54 exiting from the condensing unit 50 to pass through openings 20 in panels 14 to force rotation of propellers 16 to cause generators 18 to produce electricity) [col. 1 lines 64-67 of Manning]; 10
a power storage in communication with the generator for storing electricity created by rotation of the fan (electric power module 30)
Manning does not teach
a hood having a substantially pyramidal shape, the substantially pyramidal shape having at least three sides meeting at an apex, the hood having a hollow interior and an open base; 
at least one of the at least three sides having an aperture into which a fan is positioned; 
Dantian teaches
a hood having a substantially pyramidal shape (the casing is an inverted triangular pyramid) [0014 line 2 of Dantian translation], the substantially pyramidal shape having at least three sides meeting at an apex (each of the three sides is provided with a fan head; apex shown on fig. 1) [0014 line 3 of Dantian translation], the hood having a hollow interior and an open base (mesh air inlet 2; airflow through system implies hollow interior)
at least one of the at least three sides having an aperture into which a fan is positioned (each of the three sides is provided with a fan head) [0014 line 3 of Dantian translation]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the geometry of the casing of Dantian to the electricity generating apparatus of Manning, since in the current arrangement of Manning, “some exhaust air 54 may also exit open ends 26 of the frame 12” [col. 2 lines 1-2 of Manning]. The casing of Dantian, “the wind can be ventilated at 360 degrees” [0008 line 1 of Dantian translation]. Thus, more airflow could be harnessed for electricity generation in the system of Manning.

Regarding claim 2, Manning, as modified, teaches the air conditioner energy recovery unit of claim 1
wherein each of the at least three sides has an aperture into which a fan is positioned (each of the three sides is provided with a fan head) [0014 line 3 of Dantian translation]

Regarding claim 3, Manning, as modified, teaches the air conditioner energy recovery unit of claim 1
wherein the aperture and the fan are positioned centrally on at least one of the at least three sides (central position of fans 3 shown on fig. 1 of Dantian)

Regarding claims 6 and 9, while Manning, as modified, teaches the air conditioner energy recovery unit of claim 1, it does not disclose wherein the substantially pyramidal shape has four sides. However, the claim reads as a duplication of parts in reference to the number of sides of the substantially pyramidal shape, since a fourth side is being added to the apparatus with no described implication in the specification. With regards to this situation, the Federal Circuit held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In Harza, 274 F.2d 669, 124 USPQ 378.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US8183709B1) in view of Dantian (CN202493453U), referring to the English translation dated 5/3/2022, in further view of Thibault (FR2991437A1), referring to the English translation dated 5/3/22.
Regarding claim 4, Manning, as modified, does not teach the air conditioner energy recovery unit of claim 1
wherein the power storage has at least one 20battery 
However, Thibault teaches
wherein the power storage has at least one 20battery (said propeller being coupled to a generator electric current supplying at least one rechargeable battery via a voltage regulator; shown as rechargeable battery 6 on fig. 1) [paragraph 8 lines 7-8 of Thibault translation]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rechargeable battery taught in Thibault to the electric power module taught in Manning, since “advantageously, the rechargeable battery(ies) is (are) connected, via a transformer, to an electrical substation controlling one or more electrical appliances” [0017 lines 1-2 of Thibault translation], thus allowing the harnessed energy to be used.

	Regarding claim 5, Manning as modified, does not teach the air conditioner energy recovery unit of claim 1
further comprising a voltage regulator positioned between the generator and the power storage
However, Thibault teaches
further comprising a voltage regulator positioned between the generator and the power storage (said propeller being coupled to a generator electric current supplying at least one rechargeable battery via a voltage regulator; shown as voltage regulator 5 on fig. 1) [paragraph 8 lines 7-8 of Thibault translation]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the voltage regulator taught in Thibault to Manning, in order to supply a constant voltage from the generator to the power storage.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US8183709B1) in view of Dantian (CN202493453U), referring to the English translation dated 5/3/2022, in further view of KIDWIND (https://4-h.ca.uky.edu/sites/4-h.ca.uky.edu/files/nysd_2011_windfarm.pdf).
Regarding claim 7, Manning, as modified, does not explicitly disclose the air conditioner energy recovery unit of claim 2 
wherein the fans positioned on each of the at least three sides are connected together in series
However, on page 3 KIDWIND discloses that “each turbine in parallel will increase the current, but not voltage” and “each turbine in series will increase the voltage. If you measure current through the circuit, you will see it is unchanged”. Therefore, it would have been obvious to try to one of ordinary skill in the art at the time the invention was made to connected the at least three fans in series rather than parallel since there are only a finite number of predictable solutions. KIDWIND, as mentioned previously, discloses that connected turbine in series rather than parallel allows for greater voltage output, thus allowing for more energy recovery to the generator from the system. Thus connecting the fans in series would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

	Claims 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US8183709B1) in view of Dantian (CN202493453U), referring to the English translation dated 5/3/2022, in further view of Nagai (JP2017052185A), referring to the English translation dated 5/5/2022.
	Regarding claim 8, Manning, as modified, does not teach the air conditioner energy recovery unit of claim 1 
further comprising an inverted pyramid having at least three sides, a base and an apex
the number of sides of the inverted pyramid being equal to the number of sides of the substantially pyramidal shape of the hood
the inverted pyramid being positioned within the hollow interior of the hood such that the base of the inverted pyramid is 6adjacent the apex of the substantially pyramidal shape
the apex of the inverted pyramid is positioned below the base of the inverted pyramid
However, Nagai teaches
further comprising an inverted pyramid having at least three sides, a base and an apex (air guide portion 40 shown on fig. 1b and 1b’)
the number of sides of the inverted pyramid being equal to the number of sides of the substantially pyramidal shape of the hood (baffle portion 40 of the present invention is not limited to a substantially conical shape or a substantially truncated cone shape, but may be a triangular pyramid, a quadrangular pyramid) [0012 lines 5-6 of Nagai translation]
the inverted pyramid being positioned within the hollow interior of the hood such that the base of the inverted pyramid is 6adjacent the apex of the substantially pyramidal shape (base of air guide portion 40 is adjacent to metal bar 44 as shown on fig. 1b and 1b’)
the apex of the inverted pyramid is positioned below the base of the inverted pyramid (apex of air guide portion 40 is downstream of the base in an airflow direction as indicated on fig. 1b and 1b’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the air guide portion 40 to the inside of Manning, as modified, in order to effectively guide the discharged air towards the fan locations of Manning, as modified, thus improving the performance of the system.

Regarding claim 10, Manning, as modified in claim 8, teaches the air conditioner energy recovery unit of claim 8 
wherein the inverted pyramid is a truncated pyramid (air guide portion 40 is truncated as shown on fig. 1b’ of Nagai)

Regarding claim 11, Manning, as modified in claim 8, does not explicitly teach the air conditioner energy recovery unit of claim 8 
wherein the height of the inverted pyramid and the length of the base of the inverted pyramid are equal
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a height and base length for the inverted pyramid in order to achieve a desired deflection of airflow. Since applicant has not given any criticality to why the dimensions disclosed have any importance to the function of the claimed device (see paragraph 0015 of applicant’s specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US8183709B1) in view of Dantian (CN202493453U), referring to the English translation dated 5/3/2022, in further view of Benhaiem (FR2955627A1), referring to the English translation dated 5/5/2022.
Regarding claim 12, Manning, as modified, does not teach the air conditioner energy recovery unit of claim 1
further comprising a pocket positioned on an exterior surface of the hood
However, Benhaiem teaches
further comprising a pocket positioned on an exterior surface of the hood (large elastic bracelet 19)
Regarding claim 13, Manning, as modified, does not teach the air conditioner energy recovery unit of claim 12
wherein the pocket houses a multi-function meter for measuring the current created by the rotation of the fans
However, Benhaiem teaches
wherein the pocket houses a multi-function meter for measuring the current created by the rotation of the fans (at least one measuring instrument is installed in the form of a multimeter 18 fixed to the control bar 4 by a large elastic bracelet 19 and connected to the generator 9 by an electric cable 17… the multimeter can provide an approximation of the voltage, and to a lesser extent of the amperage) [lines 140-147 of Benhaiem translation]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the large elastic bracelet 19 and multimeter 18 to Manning, as modified, to allow for the monitoring of the current created by the rotation of the fans in order to assess the effectiveness and functionality of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762